--------------------------------------------------------------------------------

EXHIBIT 10.1
 
FIRST AMENDMENT TO LEASE


THIS FIRST AMENDMENT TO LEASE (this "First Amendment") is made and entered into
to be effective this 28th  day of April, 2010 by and between Phoenix Investors
#20, L.L.C., an Arizona limited liability company (“Landlord”) and OrthoLogic
Corp., a Delaware corporation (“Tenant”) and is as follows.
RECITALS


A.           Landlord, as successor-in-title to Phoenix Investors #13, L.L.C,
and Tenant are currently the Lessor and Lessee under that LEASE made as of July
19, 2007 between Phoenix Investors #13, L.L.C., an Arizona limited liability
company, and OrthoLogic Corp with respect to Suites 101-A and 101-B of the
Building  located at 1275 West Washington Street, Tempe, Arizona .


B.           This First Amendment is being entered into to change the Early
Termination Date from February 28, 2011 to July 31, 2011 and Termination Option
Exercise Date from 9 months prior to the Early Termination Date to 6 months
prior to the Early Termination Date, as those terms are defined in the LEASE.
AGREEMENTS


In consideration of good and valuable consideration, the receipt and sufficiency
of which are hereby expressly acknowledged, the parties agree that Section 31 of
the LEASE, TENANT’S TERMINATION RIGHT is removed and replaced in its entirety by
the following:


TENANT’S TERMINATION RIGHT
 
.  Tenant shall have an option to cancel the remainder of the initial Lease Term
effective as of July 31, 2011 (the "Early Termination Date").  To exercise this
option, Tenant must (a) deliver written notice of the exercise thereof to
Landlord at least six (6) months prior to the Early Termination Date (the
"Termination Option Exercise Date"), and (b) concurrently with the giving of
such notice, pay to Landlord a termination fee equal to the sum of (i) six (6)
months of Base Rent ( $131,626.00), plus (ii) all unamortized, as of February
28, 2011, leasing commissions paid to Tenant's broker in connection with this
Lease ( $26,325.00).  Tenant must also not be in default beyond any applicable
notice and cure period under this Lease at the time Tenant delivers such
notice.  If Tenant fails to deliver such items on or before the Termination
Option Exercise Date, the option to terminate shall be deemed waived for all
purposes and shall no longer be available to Tenant.  Upon Tenant’s delivery of
the notice and termination fee described above, the Lease Term shall be deemed
adjusted in accordance with the provisions of this Section 31.  If Tenant timely
gives notice of its exercise of this option, then the parties shall promptly
execute an amendment to this Lease or a lease termination agreement prepared by
Landlord to confirm the change of the Lease Term, which amendment or agreement
shall be reasonably acceptable to each of Landlord and Tenant.
 
Except as specifically modified in this First Amendment, all terms and
provisions in the LEASE are ratified and affirmed and remain in full force and
effect.


IN WITNESS WHEREOF, the parties have executed this Agreement to be effective on
the date set forth above.
 

 
LANDLORD:
PHOENIX INVESTORS #20, L.L.C. an Arizona limited liability company
       
By
Greenwood and McKenzie, a California general partnership
 
Its
Manager
 
 
By /s/ Jim McKenzie
   
Jim McKenzie Its General Partner
       
TENANT:
ORTHOLOGIC CORP., a Delaware corporation
 
By:
/s/ Les M. Taeger
  Print Title: SVP Chief Financial Officer    
                                                                    




--------------------------------------------------------------------------------